FILED
                            NOT FOR PUBLICATION                             JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50199

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01161-PA

  v.
                                                 MEMORANDUM*
LEE ANN FERRAVANTI-EDLIN, a.k.a.
Lee Ann Ferravanti,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Lee Ann Ferravanti-Edlin appeals from the district court’s judgment and

challenges a special condition of supervised release imposed following her guilty-

plea conviction for distribution of methamphetamine and aiding and abetting, in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii), and 18 U.S.C. § 2(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ferravanti-Edlin contends that the district court procedurally erred at

sentencing by failing to explain adequately the condition of supervised release

requiring that she perform 20 hours of community service per week when not

employed or excused by the Probation Officer for schooling, training, or other

acceptable reasons. We review for plain error, see United States v. Vega, 545 F.3d
743, 747 (9th Cir. 2008), and find none. The reasons for imposing the challenged

condition, including rehabilitation and prevention of recidivism, are apparent from

the record. See id. at 748-49 & n.5; United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc) (adequate explanation may be inferred from the PSR or the

record as a whole).

      AFFIRMED.




                                              2                                 13-50199